Citation Nr: 9909221	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  96-37 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUE

Entitlement to service connection for bronchitis.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel


INTRODUCTION

The veteran had active military service from April 1982 to 
August 1995, with 6 months of unverified active service, and 
over 14 years in the Army reserves.

This case was previously before the Board and remanded for 
additional development in May 1997.  The case has been 
returned to the Board for further appellate consideration.

Per the May 1997 remand the RO contacted the veteran in June 
1997, to determine whether he managed to secure records of 
treatment for bronchitis during service from a private 
hospital, and to identify all health providers who treated 
him for respiratory problems since April 1996.  The veteran 
did not respond.  Where the claimant fails to cooperate in 
the development of the record where his cooperation is 
required, the Board finds that VA has no further obligation 
under the duty to assist to plead again with the claimant to 
do that which he failed to due when first asked.  See Evans 
v. West, No. 12 Vet. App. 22 (1998).  

The veteran provided testimony before a traveling member of 
the Board sitting at Oakland, California, in March 1997.


REMAND

The record before the Board indicates that the veteran had 
multiple episodes of bronchitis in service, and one episode 
after service.  What these records do not conclusively 
indicate is whether there is any documented residual 
impairment from the in service episodes.  The remand in May 
1997, in addition to permitting the veteran an opportunity to 
submit additional records to support his claim, including 
continuity since service, was to have the veteran examined by 
a VA physician, and have that physician provide an opinion as 
to whether there is chronic bronchitis or residual 
disability.  Further, if a residual disability was currently 
present, the physician should express an opinion as to the 
degree of medical probability that any current disorder is 
related to the episodes of bronchitis shown in service.

The VA examiner in May 1998, M. Lauber, M. D., reported that 
the veteran did not meet the criteria for chronic bronchitis; 
however, he then went on to state that the "veteran still 
may suffer from obstructive lung disease and this will be 
delineated by pulmonary function studies and blood gas 
measurements."  Pulmonary function studies, in May 1998, 
were interpreted as showing a moderate degree of airflow 
obstruction, and some air trapping.  The record does not show 
that blood gas studies were performed.  

Part of the RO's instructions to the examining physician was 
that if a residual disability was currently present, the 
physician should express an opinion as to the degree of 
medical probability that any current disorder is related to 
the episodes of bronchitis shown in service.  It appears that 
the veteran does have obstructive lung disease, and Dr. 
Lauber did not provide an opinion as to the etiology.

The veteran's representative, in a written statement dated in 
December 1998,  contended that there was a strong degree of 
medical probability that the current disorder is related to 
the episodes of bronchitis shown in service, and that the 
language of the examiner implies a causal nexus.

The United States Court of Appeals for Veterans Claims has 
held that:

...a remand by this Court or by the Board 
confers on the veteran or other claimant, 
as a matter of law, the right to 
compliance with the remand orders.  We 
hold further that a remand by this court 
or the Board imposes upon the Secretary 
of [VA] a con concomitant duty to ensure 
compliance with the terms of the 
remand....Finally, we hold also that where, 
as here, the remand orders of the Board 
or this court are not complied with, the 
Board itself errs in failing to ensure 
compliance....The Court takes this 
opportunity to remind the Secretary that 
he holdings of this decision are 
precedent to be followed in all cases 
presently in remand status.

In view of the above, the Board must find that the record 
remains inadequate to resolve the issue on appeal.  38 C.F.R. 
§ 4.2 (1995).  Accordingly, this case is remanded for actions 
as follows:

1.  The veteran should be permitted to 
submit or identify any other evidence in 
support of his claim.  Medical evidence 
or opinion shedding light on the 
relationship of the episodes of 
bronchitis in service to the post service 
obstructive lung disease would be 
helpful.  Additionally, any VA records of 
treatment for a respiratory problem since 
April 1996, should be secured by the RO.

2.  Following the above, the RO should 
take appropriate action to contact VA 
physician, M. Lauber, in regard to his 
May 5, 1998 opinion.  The physician 
should be requested to clarify his 
opinion as to whether the veteran does in 
fact have obstructive lung disease, and 
if so, he should review any additional 
evidence added to the record and then 
provide an opinion as to the degree of 
medical probability that any current 
obstructive lung disease found on 
examination is related to the episodes of 
bronchitis shown in service, or otherwise 
related to service.  He should also be 
asked whether blood gas studies are 
necessary for his opinion, and if so they 
should be performed.  If not, he should 
explain why such testing is no longer 
required.  The rationale for all opinions 
should be stated.  If any opinion can not 
be provided without resort to 
speculation, the examiner should so note.  
If the same VA physician is not 
available, the RO is respectfully 
requested to secure an opinion on this 
question from an appropriate VA 
physician, and that physician must be 
provided an opportunity to review the 
record in this case to form a background 
upon which to formulate such an opinion.  
If the physician believes that a further 
examination of the veteran is required to 
respond to these questions, it should be 
arranged.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


- 6 -


